                  IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                          No. 1:19-CV-272-LCB-LPA


MAXWELL KADEL; JASON FLECK;
CONNOR THONEN-FLECK; JULIA
MCKEOWN; MICHAEL D. BUNTING,
JR.; C.B., by his next friends and parents,
MICHAEL D. BUNTING, JR. and
SHELLEY K. BUNTING; SAM
SILVAINE; AND DANA CARAWAY,

       Plaintiffs,                            DEFENDANT STATE OF NORTH
                                               CAROLINA DEPARTMENT OF
       v.                                     PUBLIC SAFETY’S ANSWER TO
                                                 PLAINTIFFS’ AMENDED
DALE FOLWELL, in his official capacity                COMPLAINT
as State Treasurer of North Carolina, DEE
JONES, in her official capacity as
Executive Administrator of the North
Carolina State Health Plan for Teachers
and State Employees; UNIVERSITY OF
NORTH CAROLINA AT CHAPEL
HILL; NORTH CAROLINA STATE
UNIVERSITY; UNIVERSITY OF
NORTH CAROLINA AT
GREENSBORO; and NORTH
CAROLINA STATE HEALTH PLAN
FOR TEACHERS AND STATE
EMPLOYEES; and STATE OF NORTH
CAROLINA, DEPARTMENT OF
PUBLIC SAFETY;

       Defendants.


       NOW COMES Defendant State of North Carolina Department of Public Safety

(“DPS”) and hereby responds to Plaintiffs’ Amended Complaint for Declaratory,

Injunctive, and Other Relief, as follows:




                                   1
    Case 1:19-cv-00272-LCB-LPA Document 96 Filed 04/16/21 Page 1 of 32
                                      FIRST DEFENSE

        DPS answers the allegations of the Complaint as follows:

                                      INTRODUCTION
       1.      DPS admits that Plaintiffs are current or former enrollees, or dependents of

enrollees, in the North Carolina State Health Plan for Teachers and State Employees. DPS

further admits that the State of North Carolina provides its employees with the option to

enroll in health care coverage for themselves and their dependents. Except as otherwise

admitted, the allegations in paragraph 1 of the Amended Complaint are denied.

       2.      DPS lacks sufficient information or knowledge to form a belief as to the

truth or falsity of the allegations in paragraph 2 of the Amended Complaint and therefore

denies these allegations.

       3.      DPS lacks sufficient information or knowledge to form a belief as to the truth

or falsity of the allegations in paragraph 3 of the Amended Complaint and therefore denies

these allegations.

       4.      DPS lacks sufficient information or knowledge to form a belief as to the truth

or falsity of the allegations in paragraph 4 of the Amended Complaint and therefore these

allegations.

       5.      Paragraph 5 of the Amended Complaint alleges legal conclusions to which no

response is required.

       6.      Paragraph 6 of the Amended Complaint contains characterizations of

Plaintiffs’ claims to which no response is required.          Further, DPS lacks sufficient

information or knowledge to form a belief as to the truth or falsity of the allegations

regarding Plaintiffs’ intent in filing this lawsuit and therefore denies them.


                                      2
       Case 1:19-cv-00272-LCB-LPA Document 96 Filed 04/16/21 Page 2 of 32
                                          PARTIES

        A.     Plaintiffs

       7.      DPS admits, upon information and belief, that Kadel is a former employee of

UNC-Chapel Hill. DPS lacks sufficient information or knowledge to form a belief as to the

truth or falsity of the remaining allegations in paragraph 7 of the Amended Complaint and

therefore denies those allegations.

       8.      DPS admits, upon information and belief, that Plaintiff Jason Fleck is an

employee of UNC Greensboro. DPS lacks sufficient information or knowledge to form a

belief as to the truth or falsity of the remaining allegations in paragraph 8 of the Amended

Complaint and therefore denies those allegations.

       9.      DPS admits, upon information and belief, that Plaintiff Julia McKeown is an

employee of NC State. DPS lacks sufficient information or knowledge to form a belief as

to the truth or falsity of the remaining allegations in paragraph 9 of the Amended Complaint

and therefore denies those allegations.

       10.     DPS admits, upon information and belief, that Plaintiff Bunting is a former

employee of UNC-Chapel Hill. DPS lacks sufficient information or knowledge to form a

belief as to the truth or falsity of the remaining allegations in paragraph 10 of the Amended

Complaint and therefore denies those allegations.

       11.     DPS admits, upon information and belief, that Plaintiff Sam Silvaine was

employed in NC State’s Counseling Center from August 2016 through July 2018. DPS lacks

sufficient information or knowledge to form a belief as to the truth or falsity of the remaining

allegations in paragraph 11 of the Amended Complaint and therefore denies those

allegations.

                                      3
       Case 1:19-cv-00272-LCB-LPA Document 96 Filed 04/16/21 Page 3 of 32
       12.    DPS admits that Plaintiff Caraway is employed by DPS and lives in Morganton,

North Carolina.

        B.        Defendants

       13.    DPS admits that Defendant Dale Folwell is the North Carolina State

Treasurer. DPS further admits, upon information and belief, that Defendant Folwell serves

as Chair of the Board of Trustees of the State Health Plan for Teacher and State Employees,

and his role is defined by the North Carolina General Statutes. To the extent paragraph 13 of

the Amended Complaint states the capacity in which Defendant Folwell is sued, those

allegations contain characterizations of Plaintiffs’ claims to which no response is required.

To the extent paragraph 13 quotes any provision of the North Carolina General Statutes or

the United States Code, DPS states that those statutes speak for themselves. To the extent

paragraph 13 interprets or construes any provision of the North Carolina General Statutes

or the United States Code, the allegations state legal conclusions to which no response is

required. DPS lacks sufficient information or knowledge to form a belief as to the truth or

falsity of the remaining allegations of paragraph 13 and therefore denies those allegations.

       14.    DPS admits, upon information and belief, that Defendant Dee Jones is the

Executive Administrator of the North Carolina State Health Plan. To the extent paragraph

14 of the Amended Complaint states the capacity in which Defendant Jones is sued, those

allegations contain characterizations of Plaintiffs’ claims to which no response is required.

To the extent paragraph 14 quotes any provision of the North Carolina General Statutes or

the United States Code, DPS states that those statutes speak for themselves. To the extent

paragraph 14 interprets or construes any provision of the North Carolina General Statutes or

the United States Code, the allegations state legal conclusions to which no response is

                                     4
      Case 1:19-cv-00272-LCB-LPA Document 96 Filed 04/16/21 Page 4 of 32
required. DPS lacks sufficient information or knowledge to form a belief as to the truth

or falsity of the remaining allegations of paragraph 14 and therefore denies those allegations.

       15.     DPS lacks sufficient information or knowledge to form a belief as to the truth

or falsity of the remaining allegations of paragraph 18, and cannot, therefore, admits or

denies those allegations.

       16.     DPS lacks sufficient information or knowledge to form a belief as to the truth

or falsity of the remaining allegations of paragraph 18, and cannot, therefore, admits or

denies those allegations.

       17.     DPS lacks sufficient information or knowledge to form a belief as to the truth

or falsity of the remaining allegations of paragraph 18, and cannot, therefore, admits or

denies those allegations.

       18.     DPS admits the allegations contained in paragraph 18 of the Amended

Complaint.

       19.    To the extent paragraph 19 of the Amended Complaint quotes any provision

of the North Carolina General Statutes, DPS states that those statutes speak for themselves.

To the extent paragraph 19 interprets or construes any provision of the North Carolina

General Statutes, the allegations state legal conclusions to which no response is required.

DPS lacks sufficient information or knowledge to form a belief as to the truth or falsity of

any remaining allegations of paragraph 19 and therefore denies those allegations.

       20.    It is denied that DPS delegated any of its authority to NCSHP. It is admitted

that the authority to establish health insurance for State employees has been statutorily

mandated to reside with the NCSHP. To the extent paragraph 20 of the Amended Complaint

quotes any provision of the North Carolina General Statutes, DPS state that those statutes

                                      5
       Case 1:19-cv-00272-LCB-LPA Document 96 Filed 04/16/21 Page 5 of 32
speak for themselves. To the extent paragraph 20 interprets or construes any provision of

Title VII or the North Carolina General Statutes, the allegations state legal conclusions to

which no response is required. DPS lacks sufficient information or knowledge to form a

belief as to the truth or falsity of any remaining allegations of paragraph 20 and therefore

denies them.

       21.     It is denied that NCSHP is an agent of DPS for purposes of establishing the

scope of insurance coverage and administering insurance coverage. It is admitted that the

authority to establish health insurance for State employees has been statutorily mandated to

reside with the NCSHP. The remaining allegations of Paragraph 21 of the Amended

Complaint are legal conclusions to which no response is required.

       22.     It is admitted that the NCSHP provides state employees with health care

coverage. It is denied that NCSHP is a joint employer with DPS. It is denied that DPS

contracts with NCSHP for the provision of health coverage for their employees. It is

admitted that the authority to establish health insurance for State employees has been

statutorily mandated to reside with the NCSHP. The remaining allegations of paragraph 22

interpret or construe provisions of Title VII. As such, those allegations state legal conclusions

to which no response is required.

       23.     To the extent paragraph 23 of the Amended Complaint states the relief

requested in Plaintiffs’ Complaint, those allegations contain characterizations of Plaintiffs’

claims to which no response is required. DPS denies the allegations of paragraph 23 as to

DPS. The remaining allegations of paragraph 23 are legal conclusions to which no response

is required.

                                  JURISDICTION AND VENUE

                                      6
       Case 1:19-cv-00272-LCB-LPA Document 96 Filed 04/16/21 Page 6 of 32
       24.    Paragraph 24 of the Amended Complaint alleges legal conclusions regarding

jurisdiction that are not subject to admission or denial by DPS.

       25.    Paragraph 25 of the Amended Complaint alleges legal conclusions regarding

jurisdiction that are not subject to admission or denial by DPS.

       26.    Paragraph 26 of the Amended Complaint construes provisions of the United

States Code, and therefore alleges legal conclusions that are not subject to admission or

denial by DPS.

       27.    Paragraph 27 of the Amended Complaint alleges legal conclusions regarding

venue and jurisdiction that are not subject to admission or denial by DPS.

       28.    Paragraph 28 of the Amended Complaint alleges legal conclusions regarding

jurisdiction that are not subject to admission or denial by DPS.

                               FACTUAL ALLEGATIONS

        A.     Sex, Gender Identity, and Gender Dysphoria

       29.    DPS lacks sufficient information or knowledge to form a belief as to the truth

or falsity of the allegations in paragraph 29 of the Amended Complaint and therefore denies

these allegations. However, the policies of DPS prohibit discrimination on the basis of

gender identity.

       30.    DPS lacks sufficient information or knowledge to form a belief as to the truth

or falsity of the allegations in paragraph 30 of the Amended Complaint and therefore denies

these allegations.

       31.    DPS lacks sufficient information or knowledge to form a belief as to the truth

or falsity of the allegations in paragraph 31 of the Amended Complaint and therefore denies

these allegations.

                                      7
       Case 1:19-cv-00272-LCB-LPA Document 96 Filed 04/16/21 Page 7 of 32
       32.    Any statements contained in the American Psychiatric Association’s

Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition: The World Health

Organization’s International Classification of Diseases speak for themselves and do not

require admission or denial by DPS. DPS lacks sufficient information or knowledge to

form a belief as to the truth or falsity of the allegations in paragraph 32 of the Amended

Complaint and therefore denies these allegations.

       33.    DPS lacks sufficient information or knowledge to form a belief as to the truth

or falsity of the allegations in paragraph 33 of the Amended Complaint and therefore denies

these allegations.

       34.    DPS lacks sufficient information or knowledge to form a belief as to the truth

or falsity of the allegations in paragraph 34 of the Amended Complaint and therefore denies

these allegations.

       35.     The Standards of Care formulated by the World Professional Association for

Transgender Health (“WPATH”) speak for themselves and do not require admission or

denial by DPS. DPS lacks sufficient information or knowledge to form a belief as to the

truth or falsity of the allegations in paragraph 35 of the Amended Complaint and therefore

denies these allegations.

       36.    DPS lacks sufficient information or knowledge to form a belief as to the truth

or falsity of the allegations in paragraph 36 of the Amended Complaint and therefore denies

these allegations.

       37.    DPS lacks sufficient information or knowledge to form a belief as to the truth

or falsity of the allegations in paragraph 37 of the Amended Complaint and therefore denies

these allegations.

                                      8
       Case 1:19-cv-00272-LCB-LPA Document 96 Filed 04/16/21 Page 8 of 32
       38.     DPS lacks sufficient information or knowledge to form a belief as to the truth

or falsity of the allegations in paragraph 38 of the Amended Complaint and therefore denies

these allegations.

       39.    DPS lacks sufficient information or knowledge to form a belief as to the truth

or falsity of the allegations in paragraph 39 of the Amended Complaint and therefore denies

these allegations.

       40.    DPS lacks sufficient information or knowledge to form a belief as to the truth

or falsity of the allegations in paragraph 40 of the Amended Complaint and therefore denies

these allegations.

       41.    DPS lacks sufficient information or knowledge to form a belief as to the truth

or falsity of the allegations in paragraph 41 of the Amended Complaint and therefore

denies these allegations.

       42.    DPS lacks sufficient information or knowledge to form a belief as to the truth

or falsity of the allegations in paragraph 42 of the Amended Complaint and therefore denies

these allegations.

       43.    DPS lacks sufficient information or knowledge to form a belief as to the truth

or falsity of the allegations in paragraph 43 of the Amended Complaint and therefore denies

these allegations.

       44.    DPS lacks sufficient information or knowledge to form a belief as to the truth

or falsity of the allegations in paragraph 44 of the Amended Complaint and therefore denies

these allegations.

       45.    Paragraph 45 of the Complaint purports to quote statements from WPATH.

Any statements of WPATH speak for themselves and do not require admission or denial.

                                      9
       Case 1:19-cv-00272-LCB-LPA Document 96 Filed 04/16/21 Page 9 of 32
DPS lacks sufficient information or knowledge to form a belief as to the truth or falsity of any

remaining allegations in paragraph 45 of the Amended Complaint and therefore denies those

allegations.

       46.     Any statements of the federal Department of Health and Human Services

Departmental Appeals Board speak for themselves and do not require admission or denial

by DPS. DPS lacks sufficient information or knowledge to form a belief as to the truth or

falsity of any remaining allegations in paragraph 46 of the Amended Complaint and

therefore denies these allegations.

       47.     DPS lacks sufficient information or knowledge to form a belief as to the truth

or falsity of the allegations in paragraph 47 of the Amended Complaint and therefore denies

these allegations.

        B.      The State's Targeted and Discriminatory Exclusion of Gender-
                                    Confirming Health care

       48.     The allegations of paragraph 48 of the Amended Complaint are admitted.

       49.     Upon information and belief, the allegations of Paragraph 49 of the Amended

Complaint are admitted.

       50.     DPS lacks sufficient information or knowledge to form a belief as to the truth

or falsity of the allegations in paragraph 50 of the Amended Complaint and therefore denies

these allegations.

       51.     DPS lacks sufficient information or knowledge to form a belief as to the truth

or falsity of the allegations in paragraph 51 of the Amended Complaint and therefore denies

these allegations.

       52.     The AMA and APA public statements regarding exclusions of gender-

confirming care in health insurance plans speak for themselves and do not require admission
                                     10
      Case 1:19-cv-00272-LCB-LPA Document 96 Filed 04/16/21 Page 10 of 32
or denial by DPS. DPS lacks sufficient information or knowledge to form a belief as to the

truth or falsity of any remaining allegations in paragraph 52 of the Amended Complaint and

therefore denies these allegations.

       53.     The BCBSNC Corporate Medical Policy on Gender Confirmation Surgery

and Hormone Therapy speaks for itself and does not require admission or denial by DPS.

DPS lacks sufficient information or knowledge to form a belief as to the truth or falsity of

remaining allegations in paragraph 53 of the Amended Complaint and therefore denies these

allegations.

       54.     DPS lacks sufficient information or knowledge to form a belief as to the truth

or falsity of the allegations in paragraph 54 of the Amended Complaint and therefore denies

these allegations.

       55.     It is admitted that the documents obtained through a public records request

speak for themselves. DPS lacks sufficient information or knowledge to form a belief as to

the truth or falsity of any remaining allegations in paragraph 55 of the Amended Complaint

and therefore denies these allegations.

       56.     DPS admits that the NCSHP Board of Trustees voted to remove the exclusion

of gender-confirming health care for the 2017 Health Plans. The document entitled “Board

of Trustees December 2016 Meeting Preview” that was prepared by the NCSHP speaks for

itself and does not require admission or denial by DPS. DPS lacks sufficient information or

knowledge to form a belief as to the truth or falsity of any remaining allegations in paragraph

56 of the Amended Complaint and therefore denies these allegations.

       57.     The minutes from the Board of Trustees’ proceedings speak for themselves

and do not require admission or denial by DPS. DPS lacks sufficient information or

                                     11
      Case 1:19-cv-00272-LCB-LPA Document 96 Filed 04/16/21 Page 11 of 32
knowledge to form a belief as to the truth or falsity of any remaining allegations in paragraph

57 of the Amended Complaint and therefore denies these allegations.

       58.    The statement of the former press-secretary for the Treasurer’s Office speaks

for itself and does not require admission or denial by DPS. DPS lacks sufficient information

or knowledge to form a belief as to the truth or falsity of any remaining allegations in

paragraph 58 of the Amended Complaint and therefore denies these allegations.

       59.    The November 2016 consultant report provided to the NCSHP speaks for

itself and does not require admission or denial by DPS. DPS lacks sufficient information or

knowledge to form a belief as to the truth or falsity of any remaining allegations in paragraph

59 of the Amended Complaint and therefore denies these allegations.

       60.    The November 2016 consultant report provided to the NCSHP speaks for

itself and does not require admission or denial by DPS. DPS lacks sufficient information or

knowledge to form a belief as to the truth or falsity of any remaining allegations in paragraph

60 of the Amended Complaint and therefore denies these allegations.

       61.    DPS lacks sufficient information or knowledge to form a belief as to the truth

or falsity of the allegations in paragraph 61 of the Amended Complaint and therefore denies

these allegations.

       62.    Paragraph 62 of the Amended Complaint purports to quote public statements

of Defendant Folwell. Any statements made by Defendant Folwell speak for themselves and

do not require admission or denial by DPS. DPS lacks sufficient information or knowledge

to form a belief as to the truth or falsity of any remaining allegations in paragraph 62 of the

Amended Complaint and therefore denies those allegations.

       63.    Paragraph 63 of the Amended Complaint purports to quote provisions of the

                                     12
      Case 1:19-cv-00272-LCB-LPA Document 96 Filed 04/16/21 Page 12 of 32
2018, 2019, and 2020 North Carolina State Health Plans. The State Health Plans speak for

themselves and do not require admission or denial by DPS. DPS lacks sufficient information

or knowledge to form a belief as to the truth or falsity of any remaining allegations in

paragraph 63 of the Amended Complaint and therefore denies those allegations.

       64.    DPS lacks sufficient information or knowledge to form a belief as to the truth

or falsity of the allegations in paragraph 64 of the Amended Complaint and therefore denies

those allegations.

       65.    Paragraph 65 of the Amended Complaint alleges legal conclusions to which

no response is required. DPS lacks sufficient information or knowledge to form a belief as

to the truth or falsity of any remaining allegations in paragraph 65 of the Amended

Complaint and therefore denies those allegations.

               C.     The State's Denial of Medically Necessary Care to Plaintiffs

               1.     Plaintiff Maxwell Kadel

       66.    DPS lacks sufficient information or knowledge to form a belief as to the truth

or falsity of the remaining allegations in paragraph 66 of the Amended Complaint and

therefore denies these allegations.

       67.    DPS lacks sufficient information or knowledge to form a belief as to the truth

or falsity of the remaining allegations in paragraph 67 of the Amended Complaint and

therefore denies these allegations.

       68.    DPS lacks sufficient information or knowledge to form a belief as to the truth

or falsity of the remaining allegations in paragraph 68 of the Amended Complaint and

therefore denies these allegations.

       69.    DPS lacks sufficient information or knowledge to form a belief as to the truth

                                     13
      Case 1:19-cv-00272-LCB-LPA Document 96 Filed 04/16/21 Page 13 of 32
or falsity of the remaining allegations in paragraph 69 of the Amended Complaint and

therefore denies these allegations.

       70.    DPS lacks sufficient information or knowledge to form a belief as to the truth

or falsity of the allegations in paragraph 70 of the Amended Complaint and therefore denies

these allegations.

       71.    DPS lacks sufficient information or knowledge to form a belief as to the truth

or falsity of the allegations in paragraph 71 of the Amended Complaint and therefore denies

these allegations.

       72.    DPS lacks sufficient information or knowledge to form a belief as to the truth

or falsity of the allegations in paragraph 72 of the Amended Complaint and therefore denies

these allegations.

       73.    DPS lacks sufficient information or knowledge to form a belief as to the truth

or falsity of the allegations in paragraph 73 of the Amended Complaint and therefore denies

these allegations.

       74.    DPS lacks sufficient information or knowledge to form a belief as to the truth

or falsity of the allegations in paragraph 74 of the Amended Complaint and therefore denies

these allegations.

       75.    DPS lacks sufficient information or knowledge to form a belief as to the truth

or falsity of the allegations in paragraph 75 of the Amended Complaint and therefore denies

these allegations.




                                     14
      Case 1:19-cv-00272-LCB-LPA Document 96 Filed 04/16/21 Page 14 of 32
               2.     Plaintiffs Jason Fleck and Connor Thonen-Fleck

       76.    DPS lacks sufficient information or knowledge to form a belief as to the truth

or falsity of the remaining allegations in paragraph 76 of the Amended Complaint and

therefore denies these allegations.

       77.    DPS lacks sufficient information or knowledge to form a belief as to the truth

or falsity of the allegations in paragraph 77 of the Amended Complaint and therefore denies

these allegations.

       78.    DPS lacks sufficient information or knowledge to form a belief as to the truth

or falsity of the allegations in paragraph 78 of the Amended Complaint and therefore denies

these allegations.

       79.    DPS lacks sufficient information or knowledge to form a belief as to the truth

or falsity of the allegations in paragraph 79 of the Amended Complaint and therefore denies

these allegations.

       80.    DPS lacks sufficient information or knowledge to form a belief as to the truth

or falsity of the allegations in paragraph 80 of the Amended Complaint and therefore denies

these allegations.

       81.    DPS lacks sufficient information or knowledge to form a belief as to the truth

or falsity of the allegations in paragraph 81 of the Amended Complaint and therefore denies

these allegations.

       82.    DPS lacks sufficient information or knowledge to form a belief as to the truth

or falsity of the allegations in paragraph 82 of the Amended Complaint and therefore denies

these allegations.

       83.    DPS lacks sufficient information or knowledge to form a belief as to the truth

                                     15
      Case 1:19-cv-00272-LCB-LPA Document 96 Filed 04/16/21 Page 15 of 32
or falsity of the remaining allegations in paragraph 83 of the Amended Complaint and

therefore denies these allegations.

       84.    DPS lacks sufficient information or knowledge to form a belief as to the truth

or falsity of the remaining allegations in paragraph 84 of the Amended Complaint and

therefore denies these allegations.

       85.    DPS lacks sufficient information or knowledge to form a belief as to the truth

or falsity of the allegations in paragraph 85 of the Amended Complaint and therefore denies

these allegations.

       86.    DPS lacks sufficient information or knowledge to form a belief as to the truth

or falsity of the allegations in paragraph 86 of the Amended Complaint and therefore denies

these allegations.

       87.    DPS lacks sufficient information or knowledge to form a belief as to the truth

or falsity of the allegations in paragraph 8 of the Amended Complaint and therefore denies

these allegations.

       88.    DPS lacks sufficient information or knowledge to form a belief as to the truth

or falsity of the allegations in paragraph 88 of the Amended Complaint and therefore denies

these allegations.

       89.    DPS lacks sufficient information or knowledge to form a belief as to the truth

or falsity of the allegations in paragraph 89 of the Amended Complaint and therefore denies

these allegations.

               3.     Plaintiff Julia McKeown

       90.    DPS lacks sufficient information or knowledge to form a belief as to the truth

or falsity of the allegations in paragraph 90 of the Amended Complaint and therefore denies

                                     16
      Case 1:19-cv-00272-LCB-LPA Document 96 Filed 04/16/21 Page 16 of 32
these allegations.

       91.    DPS lacks sufficient information or knowledge to form a belief as to the truth

or falsity of the allegations in paragraph 91 of the Amended Complaint and therefore denies

these allegations.

       92.    DPS lacks sufficient information or knowledge to form a belief as to the truth

or falsity of the allegations in paragraph 92 of the Amended Complaint and therefore denies

these allegations.

       93.    DPS lacks sufficient information or knowledge to form a belief as to the truth

or falsity of any remaining allegations in paragraph 93 of the Amended Complaint and

therefore denies those allegations.

       94.    DPS lacks sufficient information or knowledge to form a belief as to the truth

or falsity of the remaining allegations in paragraph 94 of the Amended Complaint and

therefore denies these allegations.

       95.    DPS lacks sufficient information or knowledge to form a belief as to the truth

or falsity of the allegations in paragraph 95 of the Amended Complaint and therefore denies

these allegations.

       96.    DPS lacks sufficient information or knowledge to form a belief as to the truth

or falsity of the allegations in paragraph 96 of the Amended Complaint and therefore denies

these allegations.

       97.     DPS lacks sufficient information or knowledge to form a belief as to the truth

or falsity of the allegations in paragraph 97 of the Amended Complaint and therefore denies

these allegations.

       98.    DPS lacks sufficient information or knowledge to form a belief as to the truth

                                     17
      Case 1:19-cv-00272-LCB-LPA Document 96 Filed 04/16/21 Page 17 of 32
or falsity of the allegations in paragraph 98 of the Amended Complaint and therefore denies

these allegations.

               4.     Plaintiffs Michael D. Bunting, Jr. and C.B.

       99.    DPS lacks sufficient information or knowledge to form a belief as to the truth

or falsity of the remaining allegations in paragraph 99 of the Amended Complaint and

therefore denies those allegations.

       100.   DPS lacks sufficient information or knowledge to form a belief as to the truth

or falsity of the allegations in paragraph 100 of the Amended Complaint and therefore denies

these allegations.

       101.   DPS lacks sufficient information or knowledge to form a belief as to the truth

or falsity of the allegations in paragraph 101 of the Amended Complaint and therefore denies

these allegations.

       102.   DPS lacks sufficient information or knowledge to form a belief as to the truth

or falsity of the allegations in paragraph 102 of the Amended Complaint and therefore denies

these allegations.

       103.   DPS lacks sufficient information or knowledge to form a belief as to the truth

or falsity of the allegations in paragraph 103 of the Amended Complaint and therefore denies

these allegations.

       104.   DPS lacks sufficient information or knowledge to form a belief as to the truth

or falsity of the allegations in paragraph 104 of the Amended Complaint and therefore denies

these allegations.

       105.   DPS lacks sufficient information or knowledge to form a belief as to the truth

or falsity of the allegations in paragraph 105 of the Amended Complaint and therefore denies

                                     18
      Case 1:19-cv-00272-LCB-LPA Document 96 Filed 04/16/21 Page 18 of 32
these allegations.

       106.   DPS lacks sufficient information or knowledge to form a belief as to the truth

or falsity of the allegations in paragraph 106 of the Amended Complaint and therefore denies

these allegations.


       107.   DPS lacks sufficient information or knowledge to form a belief as to the truth

or falsity of the allegations in paragraph 107 of the Amended Complaint and therefore denies

these allegations.

       108.   DPS lacks sufficient information or knowledge to form a belief as to the truth

or falsity of the allegations in paragraph 108 of the Amended Complaint and therefore denies

these allegations.

       109.   DPS lacks sufficient information or knowledge to form a belief as to the truth

or falsity of the remaining allegations in paragraph 109 of the Amended Complaint and

therefore denies those allegations.

       110.   DPS lacks sufficient information or knowledge to form a belief as to the truth

or falsity of the allegations in paragraph 110 of the Amended Complaint and therefore denies

these allegations.

       111.   DPS lacks sufficient information or knowledge to form a belief as to the truth

or falsity of the allegations in paragraph 111 of the Amended Complaint and therefore denies

these allegations.

       112.    DPS lacks sufficient information or knowledge to form a belief as to the truth

or falsity of the allegations in paragraph 112 of the Amended Complaint and therefore denies

these allegations.


                                     19
      Case 1:19-cv-00272-LCB-LPA Document 96 Filed 04/16/21 Page 19 of 32
       113.   DPS lacks sufficient information or knowledge to form a belief as to the truth

or falsity of the allegations in paragraph 113 of the Amended Complaint and therefore denies

these allegations.

       114.    DPS lacks sufficient information or knowledge to form a belief as to the truth

or falsity of the allegations in paragraph 114 of the Amended Complaint and therefore denies

these allegations.

       115.   DPS lacks sufficient information or knowledge to form a belief as to the truth

or falsity of the allegations in paragraph 115 of the Amended Complaint and therefore denies

these allegations.

       116.   DPS lacks sufficient information or knowledge to form a belief as to the truth

or falsity of the remaining allegations in paragraph 116 of the Amended Complaint and

therefore denies these allegations.

       117.   DPS lacks sufficient information or knowledge to form a belief as to the truth

or falsity of the remaining allegations in paragraph 117 of the Amended Complaint and

therefore denies these allegations.

       118.   DPS lacks sufficient information or knowledge to form a belief as to the truth

or falsity of the allegations in paragraph 118 of the Amended Complaint and therefore denies

these allegations.

       5.             Plaintiff Sam Silvaine

       119.   DPS lacks sufficient information or knowledge to form a belief as to the truth

or falsity of the allegations in paragraph 119 of the Amended Complaint and therefore denies

these allegations.

       120.   DPS lacks sufficient information or knowledge to form a belief as to the truth

                                     20
      Case 1:19-cv-00272-LCB-LPA Document 96 Filed 04/16/21 Page 20 of 32
or falsity of the remaining allegations in paragraph 120 of the Amended Complaint and

therefore denies those allegations.

       121.    DPS lacks sufficient information or knowledge to form a belief as to the truth

or falsity of the remaining allegations in paragraph 121 of the Amended Complaint and

therefore denies these allegations.

       122.    DPS lacks sufficient information or knowledge to form a belief as to the truth

or falsity of the allegations in paragraph 122 of the Amended Complaint and therefore denies

these allegations.

       123.    DPS lacks sufficient information or knowledge to form a belief as to the truth

or falsity of the allegations in paragraph 123 of the Amended Complaint and therefore denies

these allegations.

       124.    DPS lacks sufficient information or knowledge to form a belief as to the truth

or falsity of the allegations in paragraph 124 of the Amended Complaint and therefore denies

these allegations.

       125.    Upon information and belief, it is admitted that the 2017 NCSHP did not

contain a categorical exclusion for gender-confirming health care. DPS lacks sufficient

information or knowledge to form a belief as to the truth or falsity of the remaining

allegations in paragraph 125 of the Amended Complaint and therefore denies these

allegations.

       126.    DPS lacks sufficient information or knowledge to form a belief as to the truth

or falsity of the allegations in paragraph 126 of the Amended Complaint and therefore denies

these allegations.

       127.    DPS lacks sufficient information or knowledge to form a belief as to the truth

                                     21
      Case 1:19-cv-00272-LCB-LPA Document 96 Filed 04/16/21 Page 21 of 32
or falsity of the allegations in paragraph 127 of the Amended Complaint and therefore denies

these allegations.

       128.   DPS lacks sufficient information or knowledge to form a belief as to the truth

or falsity of the allegations in paragraph 128 of the Amended Complaint and therefore denies

these allegations.

       129.   DPS lacks sufficient information or knowledge to form a belief as to the truth

or falsity of the allegations in paragraph 129 of the Amended Complaint and therefore denies

these allegations.

               6.     Plaintiff Dana Caraway

       130.   DPS lacks sufficient information or knowledge to form a belief as to the truth

or falsity of the allegations in paragraph 130 of the Amended Complaint and therefore denies

these allegations.

       131.   DPS lacks sufficient information or knowledge to form a belief as to the truth

or falsity of the allegations in paragraph 131 of the Amended Complaint and therefore denies

these allegations.

       132.   DPS admits the allegations contained in paragraph 132 of the Amended Complaint.

       133.   DPS admits, upon information and belief, the allegations contained in paragraph

133 of the Amended Complaint.

       134.   DPS lacks sufficient information or knowledge to form a belief as to the truth

or falsity of the allegations in paragraph 134 of the Amended Complaint and therefore denies

these allegations.

       135.   DPS lacks sufficient information or knowledge to form a belief as to the truth

or falsity of the allegations in paragraph 135 of the Amended Complaint and therefore

                                     22
      Case 1:19-cv-00272-LCB-LPA Document 96 Filed 04/16/21 Page 22 of 32
denies these allegations.

       136.    DPS lacks sufficient information or knowledge to form a belief as to the truth

or falsity of the allegations in paragraph 136 of the Amended Complaint and therefore denies

these allegations.

       137.    DPS lacks sufficient information or knowledge to form a belief as to the truth

or falsity of the allegations in paragraph 137 of the Amended Complaint and therefore denies

these allegations.

       138.    DPS lacks sufficient information or knowledge to form a belief as to the truth

or falsity of the allegations in paragraph 138 of the Amended Complaint and therefore denies

these allegations.

                                    CLAIMS FOR RELIEF
                                           COUNT I
                                 Deprivation of Equal Protection
                                    U.S. Const. amend. XIV

              (All Plaintiffs Against Defendants Dale Folwell and Dee Jones)

       139.    DPS incorporates its responses to paragraphs1 through 138 by reference as

though fully set forth herein.

       140.    This allegation is not asserted against DPS. Therefore, no response is required.

To the extent a response is required, the allegation is denied.

       141.    This allegation is not asserted against DPS. Therefore, no response is

required. To the extent a response is required, the allegation is denied.

       142.    This allegation is not asserted against DPS. Therefore, no response is required.

To the extent a response is required, the allegation is denied.




                                     23
      Case 1:19-cv-00272-LCB-LPA Document 96 Filed 04/16/21 Page 23 of 32
                             A.     Discrimination on the Basis of Sex

       143.   This allegation is not asserted against DPS. Therefore, no response is required.

To the extent a response is required, the allegation is denied.

       144.   This allegation is not asserted against DPS. Therefore, no response is required.

To the extent a response is required, the allegation is denied.

       145.   This allegation is not asserted against DPS. Therefore, no response is required.

To the extent a response is required, the allegation is denied.

       146.   This allegation is not asserted against DPS. Therefore, no response is required.

To the extent a response is required, the allegation is denied.

       147.   This allegation is not asserted against DPS. Therefore, no response is required.

To the extent a response is required, the allegation is denied.

       148.   This allegation is not asserted against DPS. Therefore, no response is required.

To the extent a response is required, the allegation is denied.

                    B.     Discrimination on the Basis of Transgender Status

       149.   This allegation is not asserted against DPS. Therefore, no response is required.

To the extent a response is required, the allegation is denied.

       150.   This allegation is not asserted against DPS. Therefore, no response is required.

To the extent a response is required, the allegation is denied.

       151.   This allegation is not asserted against DPS. Therefore, no response is required.

To the extent a response is required, the allegation is denied.

       152.   This allegation is not asserted against DPS. Therefore, no response is required.

To the extent a response is required, the allegation is denied.

       153.   This allegation is not asserted against DPS. Therefore, no response is required.

                                     24
      Case 1:19-cv-00272-LCB-LPA Document 96 Filed 04/16/21 Page 24 of 32
To the extent a response is required, the allegation is denied.

                                         COUNT II
               Violation of Title IX of the Education Amendments of 1972
                                  20 U.S.C. § 1681, et seq.

   (Plaintiffs Maxwell Kadel, Michael D. Bunting, Jr. and C.B. against Defendant
   University of North Carolina at Chapel Hill; Plaintiffs Julia McKeown and Sam
  Silvaine against Defendant North Carolina State University; Plaintiffs Jason Fleck
     and Conor Thonen-Fleck against Defendant University of North Carolina at
                                    Greensboro)


       154.     DPS incorporates its responses to paragraphs 1 through 153 as though fully

set forth herein.

       155.   This allegation is not asserted against DPS. Therefore, no response is required.

To the extent a response is required, the allegation is denied.

       156.   This allegation is not asserted against DPS. Therefore, no response is required.

To the extent a response is required, the allegation is denied.

       157.   This allegation is not asserted against DPS. Therefore, no response is required.

To the extent a response is required, the allegation is denied.

       158.   This allegation is not asserted against DPS. Therefore, no response is required.

To the extent a response is required, the allegation is denied.

       159.   This allegation is not asserted against DPS. Therefore, no response is required.

To the extent a response is required, the allegation is denied.

       160.     This allegation is not asserted against DPS. Therefore, no response is

required. To the extent a response is required, the allegation is denied.

       161.   This allegation is not asserted against DPS. Therefore, no response is required.

To the extent a response is required, the allegation is denied.


                                     25
      Case 1:19-cv-00272-LCB-LPA Document 96 Filed 04/16/21 Page 25 of 32
       162.     This allegation is not asserted against DPS. Therefore, no response is required.

To the extent a response is required, the allegation is denied.

       163.     This allegation is not asserted against DPS. Therefore, no response is required.

To the extent a response is required, the allegation is denied.

       164. Paragraph 164 of the Amended Complaint alleges legal conclusions to which no

              response is required.

                                         COUNT III
                Violation of the Patient Protection and Affordable Care Act
                                      42 U.S.C. § 18116

   (All Plaintiffs Against Defendant North Carolina State Health Plan for Teachers
                                 and State Employees)

       165.     DPS incorporates its responses to paragraphs 1 through 164 as though fully set

forth herein.

       166.     This allegation is not asserted against DPS. Therefore, no response is required.

To the extent a response is required, the allegation is denied.

       167. This allegation is not asserted against DPS. Therefore, no response is required.

              To the extent a response is required, the allegation is denied.

           168.      This allegation is not asserted against DPS. Therefore, no response is

           required. To the extent a response is required, the allegation is denied.

       169.     This allegation is not asserted against DPS. Therefore, no response is required.

To the extent a response is required, the allegation is denied.

       170.     This allegation is not asserted against DPS. Therefore, no response is required.

To the extent a response is required, the allegation is denied.

       171.     This allegation is not asserted against DPS. Therefore, no response is required.

To the extent a response is required, the allegation is denied.
                                     26
      Case 1:19-cv-00272-LCB-LPA Document 96 Filed 04/16/21 Page 26 of 32
       172.    This allegation is not asserted against DPS. Therefore, no response is required.

To the extent a response is required, the allegation is denied.

       173.    This allegation is not asserted against DPS. Therefore, no response is required.

To the extent a response is required, the allegation is denied.

       174.    This allegation is not asserted against DPS. Therefore, no response is required.

To the extent a response is required, the allegation is denied.

                                         COUNT IV
                    Violation of Title VII of the Civil Rights Act of 1964
                                  42 U.S.C. § 2000e, et seq.

 (Plaintiff Maxwell Kadel against Defendant University of North Carolina at Chapel
 Hill; Plaintiffs Julia McKeown and Sam Silvaine against Defendant North Carolina
      State University; Plaintiff Dana Caraway against Defendant State of North
  Carolina, Department of Public Safety; Plaintiff Dana Caraway against Defendant
         North Carolina State Health Plan for Teachers and State Employees)

       175.    DPS incorporates its responses to paragraphs ¶¶ 1 through 174 as though fully

set forth herein.

       176.     It is admitted that Title VII speaks for itself. Except as herein admitted, the

allegations of paragraph 176 of the Amended Complaint are denied.

       177.    Paragraph 177 of the Amended Complaint alleges legal conclusions to which

no response is required.

       178.    For purposes of this action, DPS denies that they are employers within the

meaning of Title VII. The remaining allegations of paragraph 178 of the Amended

Complaint are legal conclusions to which no response is required.

       179.    It is admitted that the NCSHP determines what health benefits are available

to state employees through their employment. Except as herein admitted, the allegations of

paragraph 179 of the Amended Complaint are denied.
                                     27
      Case 1:19-cv-00272-LCB-LPA Document 96 Filed 04/16/21 Page 27 of 32
       180.    DPS denies that NCSHP is its agent for purposes of establishing the scope of

insurance coverage and administering insurance coverage. The remaining allegations

attempt to interpret or construe provisions of Title VII. As such the remaining allegations

of paragraph 180 of the Amended Complaint state legal conclusions to which no response

is required.

       181.    It is expressly denied that NCSHP is a joint employer with DPS under Title

VII. It is also denied that DPS contracts with NCSHP for the provision of health coverage to

their employees. The remaining allegations of paragraph 181 of the Amended Complaint

attempt to interpret or construe provisions of Title VII. As such, the allegations state legal

conclusions to which no response is required.

       182.    It is admitted that 42 U.S.C. § 2000e-2(a)(1) speaks for itself. The remaining

allegations in paragraph 182 of the Amended Complaint are legal conclusions to which no

response is required.

       183.    It is admitted that 42 U.S.C. § 2000e-2(a)(2) speaks for itself. The remaining

allegations in Paragraph 183 of the Amended Complaint are legal conclusions to which no

response is required.

       184.    Paragraph 184 of the Amended Complaint alleges legal conclusions to which

no response is required.

       185.    Paragraph 185 of the Amended Complaint alleges legal conclusions to which

no response is required.

       186.    The allegations of paragraph 186 of the Amended Complaint are denied as to

DPS.

       187.    It is denied that DPS violated Title VII. The remaining allegations of

                                      28
       Case 1:19-cv-00272-LCB-LPA Document 96 Filed 04/16/21 Page 28 of 32
paragraph 187 are legal conclusions to which no response is required.

      188.   It is denied that DPS discriminated against Plaintiffs. The remaining

allegations of paragraph 188 are legal conclusions to which no response is required.

                                  SECOND DEFENSE

       The Amended Complaint fails, in part or in whole, to state a claim upon which relief

can be granted and should therefore be dismissed pursuant to Fed. R. Civ. P. 12(b)(6).

                                   THIRD DEFENSE

       The Amended Complaint fails, in part or in whole, because Plaintiffs lacks

standing to sue DPS on the facts alleged.

                                       FOURTH DEFENSE

       Plaintiffs have failed to allege continuing, irreparable harm traceable to or

redressable by DPS or any other basis upon which to receive any form of injunctive relief

by DPS.

                                       FIFTH DEFENSE

       Plaintiffs’ Title IX claim against DPS fails, in part or in whole, as it fails to

specifically plead that DPS took any tangible adverse employment action to support a

Title IX claim.

                                    SIXTH DEFENSE

       The Amended Complaint fails, in part or in whole, because of sovereign immunity

and should therefore be dismissed pursuant to Fed. R. Civ. P. 12(b)(1), Fed. R. Civ. P.

12(b)(2), and Fed. Civ. P. 12(b)(6).




                                     29
      Case 1:19-cv-00272-LCB-LPA Document 96 Filed 04/16/21 Page 29 of 32
                                   SEVENTH DEFENSE

        The Amended Complaint fails, in part or in whole, because of the statute of

 limitations and should therefore be dismissed. To the extent Plaintiffs’ claims are based on

 any acts that occurred prior to any applicable statute of limitations, Plaintiffs’ claims are

 time-barred.

                                   EIGHTH DEFENSE
        At all times, the DPS acted in good faith. Any acts by DPS were taken for

 legitimate, non-discriminatory reasons.

                                        NINTH DEFENSE

        Plaintiffs’ Amended Complaint fails, in part or in whole, as they have failed to plead

 facts showing actual knowledge or deliberate indifference by DPS.

                                    TENTH DEFENSE

       Plaintiffs’ Amended Complaint fails, in part or in whole, as they have failed to join

necessary parties to their Title VII and Title IX claims.




       DPS denies any allegations contained in the complaint that are not specifically

admitted herein.

       DPS reserve the right to plead additional affirmative defenses at a later time if such

defenses are appropriate based on information then available.




                                     30
      Case 1:19-cv-00272-LCB-LPA Document 96 Filed 04/16/21 Page 30 of 32
   WHEREFORE DPS request that the Court:

   1.    Denies all relief requested in the Amended Complaint as against DPS;

   2.    Enter judgment in favor of DPS on all claims alleged against them;

   3.    Tax all costs of this action and attorneys’ fees against Plaintiff;

   4.    Grant a trial by jury; and

   5.    Grant DPS all other and further relief the Court considers appropriate.

This the 16th day of April, 2021


                                      JOSHUA H. STEIN
                                      Attorney General

                                      /s/Alan D. McInnes
                                      Alan D. McInnes
                                      Assistant Attorney General
                                      NC State Bar No. 20938
                                      amcinnes@ncdps.gov

                                      NC Department of Justice
                                      PO Box 629
                                      Raleigh, NC 27602
                                      Tel: 919.716.6920
                                      Fax: 919.716.6764

                                      Counsel for Defendant North Carolina Department
                                      of Public Safety




                                31
 Case 1:19-cv-00272-LCB-LPA Document 96 Filed 04/16/21 Page 31 of 32
                            CERTIFICATE OF SERVICE
      The undersigned hereby certifies that this document was filed through the ECF

system and will be sent electronically to the registered participants as identified on the

Notice of Electronic Filing (NEF).

      This the 16th day of April, 2021.


                                          /s/Alan D. McInnes
                                          Alan D. McInnes
                                          Assistant Attorney General




                                    32
     Case 1:19-cv-00272-LCB-LPA Document 96 Filed 04/16/21 Page 32 of 32
